2017 UT App 196



                THE UTAH COURT OF APPEALS

              SCOTT M. BRAND AND APRIL G. BRAND,
                          Appellants,
                              v.
                         AMY S. PAUL,
                           Appellee.

                              Opinion
                          No. 20160239-CA
                       Filed October 26, 2017

            Third District Court, Salt Lake Department
                  The Honorable Robert P. Faust
                           No. 140908751

           Vincent C. Rampton, Attorney for Appellants
            Matthew M. Boley and William G. Garbina,
                    Attorneys for Appellee

JUDGE JILL M. POHLMAN authored this Opinion, in which JUDGES
    KATE A. TOOMEY and DAVID N. MORTENSEN concurred.

POHLMAN, Judge:

¶1     This case involves a dispute between neighbors, in which
both sides claim ownership of a strip of land that adjoins their
respective properties (the subject property). Each side pursued a
quiet title action against the other, and the district court granted
summary judgment in favor of Amy S. Paul, the trustee of the
Amy S. Paul Trust (the Trust), concluding that the Trust had
acquired all right, title, and interest in, as well as marketable title
to, the subject property. Scott M. Brand and April G. Brand
appeal. We affirm in part and dismiss the remainder of the
appeal for lack of jurisdiction.

¶2    Before the district court, and on appeal, both parties
claimed that the subject property was at one time part of a larger
                          Brand v. Paul


parcel of land owned by Mary Judge. Both parties also claimed
that ownership of that larger parcel, including the subject
property, subsequently passed to Judge’s five children, who
divided the parcel among themselves. But the parties disagreed
as to whether the subject property was included in a conveyance
to one of the children, Frances Woodward, or whether the
children left the subject property undivided.

¶3     The Trust moved for summary judgment, asserting that
the subject property had been conveyed to Frances Woodward
and that, through a chain of subsequent conveyances, title now
rests in the Trust. In response, the Brands asserted that (1) the
subject property had not been conveyed to Frances Woodward
but had been left undivided, (2) the Trust did not obtain title to
the subject property through its chain of subsequent
conveyances, and (3) the Brands had obtained title to the subject
property through a quitclaim deed from Andrew Woodward,
who the Brands asserted was a descendant of Frances
Woodward, and had allegedly conveyed all of his right, title,
and interest in and to the subject property to the Brands. 1


1. In the district court, the Brands initially averred that the
subject property had been inadvertently omitted from the
conveyances in their chain of title, and on that basis the Brands
asserted the subject property should be included within their
property. But in response to the Trust’s motion for summary
judgment, the Brands effectively abandoned that theory and
adopted the theory set forth above, representing to the district
court that their original theory was incorrect and conceding that
absent the quitclaim deed from Andrew Woodward the Brands’
property “never included in whole or in part the Subject
Property.” While the Brands assert on appeal that they sought to
pursue both theories of ownership in the alternative, that
assertion rings hollow given the Brands’ representations to the
district court that their original theory was incorrect and that
                                                    (continued…)


20160239-CA                     2              2017 UT App 196
                           Brand v. Paul


¶4       During the hearing on the motion for summary judgment,
the Trust asserted that the Brands had no basis for challenging
the Trust’s title to the subject property, for while the Trust had,
at a minimum, “colorable title,” the Brands had “nothing except
for a deed that is not enforceable as a matter of law . . . from
someone who may or may not be a[n] . . . heir of one of
the . . . children” and who “did not have title[,] [b]ecause no title
was passed to him under a will, trust, or decree of distribution.”
The Trust further claimed that there was “no chain” linking the
Brands’ alleged heir to ownership of the subject property, which
the Brands asserted had remained undivided among the five
Judge children.

¶5     The district court granted summary judgment in favor of
the Trust, concluding that the subject property had been
conveyed to Frances Woodward and, through a chain of
subsequent conveyances, the Trust had acquired all right, title,
and interest in, as well as marketable title to, the subject
property. With respect to the Brands’ claim of ownership, which
was premised on the quitclaim deed obtained from Andrew
Woodward, the district court concluded that (1) “the subject
property had already been transferred from [Frances
Woodward] to [another entity], and therefore, [Frances
Woodward] would not have [had the] property in her estate and
thus any decedent . . . would not have obtained the property in
question”; and (2) “[f]urther, there is no evidence the property
was in the estate of Frances Woodward at the time of her death.”

¶6    On appeal, as in the district court, the Trust asserts that
the Brands have no basis for challenging its title to the subject

(…continued)
their position had changed—representations that the Brands
reiterated in oral argument on appeal. The Brands do not
attempt to defend their original theory of ownership on appeal,
and we do not address it further.




20160239-CA                      3               2017 UT App 196
                           Brand v. Paul


property. Specifically, the Trust asserts that the Brands’
“quitclaim deed from Andrew Woodward, without more, fails to
give them standing” to challenge the Trust’s property interest.
The Brands contend they have standing because they claim an
interest in the subject property and, had the case progressed to
trial, they would have established that interest. But the Brands
also acknowledge that they still “needed to trace passage of title
through the estates of Mary Judge’s heirs to see if either legal or
equitable title had devolved upon their grantor through the
process of descent and distribution.” (Emphasis added.) The
Brands also assert, erroneously, that the district court ruled
solely on the Trust’s claim of ownership, without “making any
determination of [the] Brands’ title under the estate of Mary
Judge,” despite the district court’s conclusion that there was “no
evidence the [subject] property was in the estate of Frances
Woodward at the time of her death” and that title to the subject
property could thus have passed to any of her descendants.

¶7      “Since standing is a jurisdictional requirement, we first
must determine whether” the Brands have standing to pursue
on appeal their challenge to the district court’s determination
that title rests in the Trust. See Gregory v. Shurtleff, 2013 UT 18,
¶ 9, 299 P.3d 1098. The Brands carry the burden of showing their
standing to appeal: “[W]hen a party’s standing to appeal is
challenged, that party carries the burden to show that he has
standing to invoke the court’s jurisdiction.” Kemp v. Wells Fargo
Bank, NA, 2013 UT App 88, ¶ 8, 301 P.3d 23. An appellant whose
standing is challenged must show not only that “he or she had
standing under the traditional test in the original proceeding
before the district court,” but also “generally must show both
that he or she was a party or privy to the action below and that
he or she is aggrieved by that court’s judgment.” Chen v. Stewart,
2005 UT 68, ¶ 50, 123 P.3d 416 (citation and internal quotation
marks omitted).

¶8    Citing Campbell v. Union Savings & Investment Co., 226 P.
190 (Utah 1924), the Trust asserts that when an appeal challenges


20160239-CA                     4                2017 UT App 196
                          Brand v. Paul


an adjudication of title to real property, the appellant must
demonstrate an interest in the property at issue. In Campbell, the
Utah Supreme Court stated that if “the defendant has shown no
right to or interest in the premises, . . . how can it be heard to
complain that the court erred in adjudging plaintiff to be the
owner as against the defendant? Certainly plaintiff’s title,
however defective it may be, is nevertheless ample to withstand”
the defendant’s challenge in those circumstances. Id. at 193; see
also Pender v. Bird, 224 P.2d 1057, 1060 (Utah 1950) (concluding
that “the plaintiff’s connection with the record title was through
a deed which conveyed nothing,” and therefore the plaintiff
“had no standing in court to object to a decree quieting
defendants’ title against him,” and likewise “ha[d] no standing
in this court to attack the decree, since he proved no title in the
court below”).

¶9     The Trust thus asserts that, under Utah law, “[w]hen a
party has failed to show any legally cognizable interest [in] the
subject property, [it] cannot contest [on appeal] the title of
another party.” Applying this principle, the Trust contends that,
given the Brands’ “concession that the Subject Property does not
fall within their chain of title and their failure to present any
admissible evidence to the court below of any interest on the
part of their quitclaim grantor,” the Brands lack any legally
cognizable interest and therefore lack standing on appeal.

¶10 Because of the Trust’s challenge, it is incumbent upon the
Brands to demonstrate how they are aggrieved by the district
court’s judgment and how possession of a quitclaim deed from
an alleged heir of Frances Woodward provides sufficient interest
in the matter to invoke this court’s jurisdiction, particularly
when the deed offers only the unexplored possibility of legal or
equitable title, and when the district court has ruled that no
evidence suggests the quitclaim deed conveyed any interest in
the subject property. While the Brands summarily assert that
they have an interest in the subject property (or that they may
have an interest in the subject property) and that their attempts


20160239-CA                     5               2017 UT App 196
                           Brand v. Paul


to establish that interest were cut off by the district court’s
summary judgment ruling, those assertions do not address the
question of whether that alleged interest is sufficient to establish
standing to pursue this appeal.

¶11 Moreover, the Brands’ analysis on this issue is limited to
citing the traditional criteria used to determine a plaintiff’s
personal stake in a controversy, and asserting that they had an
interest sufficient to confer standing in the district court. The
Brands fail to put forward any legal authority or analysis that
responds to the specific argument the Trust has made regarding
the Brands’ standing on appeal—that, under the attendant
circumstances, the quitclaim deed from Andrew Woodward
does not confer a sufficient interest to allow the Brands to invoke
this court’s jurisdiction to challenge the district court’s ruling
regarding ownership of the subject property.

¶12 It may be that the Brands have a sufficient interest in the
subject property to challenge the district court’s ruling. But were
we to so conclude, we would be constructing from whole cloth
legal analysis on the issue that cannot be found in the Brands’
appellate briefing and to which the Trust would have had no
opportunity to respond. See Living Rivers v. Executive Dir. of the
Utah Dep’t of Envtl. Quality, 2017 UT 64, ¶¶ 43, 51 (explaining
that an appellant may not “dump the burden of argument and
research onto [a reviewing] court,” and that an appellate court
“will not independently root around in the record to try to figure
out” answers to important questions not briefed by the party
whose burden it was to address them, because to do so would
contravene “appellate efficiency” and “our adversarial system of
justice” (citation and internal quotation marks omitted)). The
burden is on the Brands to “cite the legal authority on which
[their] argument is based and then provide reasoned analysis of
how that authority should apply” to the standing question,
“including citations to the record where appropriate.” See Bank of
America v. Adamson, 2017 UT 2, ¶ 13, 391 P.3d 196. Applying that
standard, we hold that the Brands have failed to meet their


20160239-CA                     6                2017 UT App 196
                            Brand v. Paul


burden of establishing standing on appeal to challenge the
district court’s adjudication of title. See, e.g., Kemp v. Wells Fargo
Bank, NA, 2013 UT App 88, ¶ 9, 301 P.3d 23 (expressing “no
opinion as to whether [the appellant] in fact has standing,” but
concluding that the appellant “failed to carry his burden of
establishing that he has standing to invoke our jurisdiction to
address the merits of his appeal”).

¶13 The Brands assert, in the alternative, that they have
standing to challenge the district court’s ruling dismissing
without prejudice the Trust’s additional claims of trespass,
conversion, damage and/or destruction to property, and slander
of title. The Brands contend the district court should have
resolved them “on their merits one way or the other incident to
the . . . Trust’s claim of title” rather than leaving the claims to be
resolved in a subsequent proceeding.

¶14 The Brands’ contentions—that the district court’s
dismissal of the Trust’s claims against them should have been
with prejudice, as opposed to without, and that the district court
should have rendered judgment on the merits of those claims—
are the types of assertions the Brands plainly have standing to
assert on appeal, demonstrating both aggrievement by the
district court’s judgment for purposes of appellate standing, see
Chen v. Stewart, 2005 UT 68, ¶ 50, 123 P.3d 416, as well as the
traditional requirements for standing in the district court, see
Utah Chapter of the Sierra Club v. Utah Air Quality Board, 2006 UT
74, ¶ 19, 148 P.3d 960. But the Brands’ arguments fail on the
merits.

¶15 The Trust represented in the district court that, following
the court’s summary judgment ruling regarding the Trust’s title
to the subject property, the Trust would voluntarily dismiss its
additional claims. As the Trust noted, the only basis for
dismissal of those claims was the Trust’s “willingness to forego
adjudication of [them] to permit immediate entry of a final
judgment.”


20160239-CA                      7                2017 UT App 196
                           Brand v. Paul


¶16 The Brands assert that those additional claims fail on the
merits, but they present no legal basis for concluding that when
granting summary judgment on one claim a district court must
reach the merits of the prevailing party’s additional claims,
which the prevailing party is willing to dismiss to obtain a final
judgment. As noted above, “[a] party must cite the legal
authority on which its argument is based and then provide
reasoned analysis of how that authority should apply in the
particular case, including citations to the record where
appropriate.” See Bank of America, 2017 UT 2, ¶ 13. The Brands
have thus failed to carry their burden of persuasion that the
district court erred in this regard. See id. Consequently, we affirm
the judgment of the district court dismissing without prejudice
the Trust’s additional claims set forth above. In all other respects,
we dismiss the Brands’ appeal.




20160239-CA                      8               2017 UT App 196